Appeal from an order denying without a hearing application for a writ of error coram nobis. There are three contentions of the defendant: (1) that he was not advised of his right to counsel and that no lawyer represented him at the time of his plea, (2) that there was no proper transfer of the case from the Fulton County Supreme Court to the Fulton County Court and (3) that the defendant was improperly sentenced. With reference to the first two points, it appears that in 1953 by way of a writ of error coram nobis, defendant made application to the Fulton County Court for the relief sought in these contentions; that an attorney was assigned to represent him and that he was given a full hearing with the right of examination, cross-examination and the production of witnesses. After the hearing the Fulton County Judge decided the question of fact in favor of the People and no appeal was taken therefrom. When he made a similar application in 1957, it was denied by the court as having been previously decided. With reference to the third point, that he was improperly sentenced because it was not an indeterminate sentence, it was an error apparent upon the face of the record and is therefore not properly before the court. In any event we do not consider that the defendant was deprived of any of his rights, the sentence being the smallest that could be imposed under either a determinate or indeterminate sentence. Order appealed from affirmed, without costs. The court expresses its appreciation to Robert Siegel, assigned counsel for the defendant, for his work and effort in the preparation of the papers on appeal, the brief and oral argument. Foster, P. J., Bergan, Gibson and Herlihy, JJ., concur.